Citation Nr: 0318735	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for osteoarthritis of the 
lumbar spine, also claimed as spinal or back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from December 1941 to April 
1942 and from February 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that in his August 2000 substantive appeal, 
the veteran requested a personal hearing before a Hearing 
Officer, as well as a Travel Board hearing.  Notes in the 
claims folder indicate that the veteran failed to report for 
the personal hearing scheduled in January 2001.  In response 
to letters sent by the Board in 2003, the veteran indicated 
that he no longer wished to have a Travel Board hearing.  
Thus, the hearing request is withdrawn.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  In a September 1998 decision on appeal, the Board denied 
service connection for osteoarthritis of the lumbar spine, 
also claimed as spinal or back injury.  The veteran did not 
appeal that decision.  

3.  Evidence received since the September 1998 Board decision 
is either cumulative or duplicative of evidence previously 
considered by the Board, or does not bear directly and 
substantially on the specific matter under consideration.  




CONCLUSIONS OF LAW

1.  The September 1998 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2002).

2.  No new and material evidence has been received since the 
September 1998 Board decision to reopen the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the January 2000 rating decision, June 
2000 statement of the case, and August 2002 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate and 
reopen his claim for service connection for osteoarthritis of 
the lumbar spine.  In addition, in a June 2000 letter, the RO 
explained the notice and assistance provisions of the VCAA, 
including VA's responsibility to obtain evidence and the 
veteran's responsibility to provide evidence or information 
needed to secure evidence.  The Board acknowledges that the 
RO issued this letter in connection with separate service 
connection claims being pursued by the veteran.  However, the 
veteran's response to the June 2002 letter clearly addresses 
the issue on appeal and includes previously submitted 
statements and medical evidence relating to the issue of 
osteoarthritis of the lumbar spine.  Thus, it seems clear 
that the veteran understood the notice to apply to the 
instant appeal as well as any other existing claims.  
Accordingly, the Board is satisfied that the veteran has 
received all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

The Board also finds that the duty to assist has been 
satisfied.  38 U.S.C.A. 
§ 5103A.  The RO has obtained the veteran's VA medical 
records.  The veteran has submitted medical evidence, both VA 
and private, but has not authorized the release of any 
additional private medical records or identified any other 
federally-held records.  The Board acknowledges that no 
medical examination or opinion has been secured.  See 
38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 Vet. App. 370 
(2002).  However, the VCAA does not require a previously 
disallowed claim to be reopened unless there is new and 
material evidence.  38 U.S.C.A. § 5103A(f).  As discussed 
below, there is no new and material evidence to reopen this 
claim, and thus no requirement that VA proceed to develop the 
claim in full, to include securing a medical examination or 
opinion.  Finally, the Board notes that the veteran's recent 
correspondence mentions a hospitalization at a private 
facility in May 2003.  However, the veteran has numerous 
health problems documented in the record, and there is no 
allegation that this hospitalization is associated with the 
disability at issue in the appeal, and no request and 
authorization from the veteran to secure records of the 
hospitalization.  See 38 U.S.C.A. § 5103A(b) (claimant must 
adequately identify and authorize VA to obtain records).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Therefore, because the instant claim was filed in 
October 1998, the amended regulations do not apply.
 
Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As all 
required notice and assistance has been provided, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

The veteran submitted his original claim for service 
connection for a back disorder in January 1993.  In a June 
1993 rating decision, and several rating actions thereafter, 
the RO denied service connection for osteoarthritis of the 
lumbar spine.  The veteran appealed that decision.  In a 
September 1998 decision on appeal, the Board confirmed that 
denial.  The veteran did not appeal the Board denial.  
Therefore, the Board's September 1998 decision, which 
subsumes the prior RO decisions, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2002).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In the September 1998 decision, the Board denied service 
connection for osteoarthritis of the lumbar spine, also 
claimed as spinal or back injury, because it found that there 
was no evidence of chronic residual of back injury in 
service, that osteoarthritis was not diagnosed until many 
years after service, and that the veteran did not have the 
requisite verified status and duration as a prisoner of war 
to qualify for a presumption of service connection.  Evidence 
of record at the time of the Board decision consists of 
service medical records; service records; affidavits dated in 
November 1987 from J.V. and B.V.; records from the Veterans 
Memorial Hospital; a November 1987 statement from V. Sta. 
Maria, M.D.; a November 1987 statement from R. Manipol, M.D.; 
VA medical records dated from 1991 to 1996; a Memorandum to 
the File dated in April 1994; a transcript of the veteran's 
October 1995 personal hearing; and multiple written 
statements from the veteran dated from 1993 to 1998.   

Evidence received since the September 1998 Board decision 
consists of service medical records; service records; private 
medical records from Dr. Sta. Maria, Dr. Manipol, and 
Veterans Memorial Hospital; affidavits from J.V. and B.V.; VA 
medical records; copies of medication prescriptions; VA 
medical records, a February 2000 statement from J. Zdyrski, 
D.C.; an October 1999 statement from J. Cione, D.P.M.; a July 
2000 health insurance statement; a copy of his September 1994 
written statement; and multiple written statements from the 
veteran dated from October 1998 to June 2003.  

First, the Board finds that some evidence does not bear 
directly and substantially on the specific matter under 
consideration.  Specifically, the response to a request for 
records from Philippine General Hospital states only that the 
veteran's records had been destroyed.  This statement does 
not address the question at issue, whether the veteran's back 
disorder was incurred in service.  The July 2000 health 
insurance statement shows only charges for medical treatment, 
not the disability for which the treatment was provided or 
any mention of the lumbar spine disorder at issue in this 
appeal.  The copies of medication prescriptions are for a 
topical cream without indication that it is associated with 
treatment related to the lumbar spine disorder.  Therefore, 
the evidence is not new and material.  38 C.F.R. § 3.156(a).   

In addition, the Board finds that the service medical 
records, service records, evidence from Dr. Sta. Maria, Dr. 
Manipol, and Veterans Memorial Hospital, affidavits from J.V. 
and B.V., and the copy of the veteran's September 1994 
written statement are duplicates of evidence considered by 
the Board in its September 1998 decision.  Therefore, this 
evidence is by definition not new. Id.

With respect to VA medical records received since the 
September 1998 Board decision, the Board notes that some of 
these records were considered at the time of the earlier 
denial.  These duplicates are not new.  To the extent the new 
records of VA treatment reflect treatment for physical 
disabilities other than osteoarthritis of the lumbar spine, 
they do not bear directly and substantially on the matter 
under consideration here.  The VA records that do address the 
veteran's low back disorder only reflect findings of current 
lumbar spine disorder.  Such records are cumulative of 
evidence that was present at the time of the September 1998 
Board decision.  Therefore, none of the VA medical records 
are found to be new and material. Id. 

Finally, the Board finds that the veteran's numerous written 
statements offered in support of his claim since October 1998 
are not new because they are cumulative of his prior written 
statements and oral testimony.  The veteran's contentions at 
the time of the prior Board decision were essentially as 
follows: that he injured his back in service in April 1942 
when he jumped out of a truck and fell, that he was unable to 
receive treatment at that time so the injury was not recorded 
in service, but that he had suffered with back problems since 
the injury.  He also alleged that he was a prisoner of war 
for about two weeks in April 1942.  In his statements offered 
since the September 1998 Board decision, the veteran offers 
no relevant evidence or argument that differs from his prior 
contentions.  Such cumulative evidence is not new and 
material. Id.      

Similarly, the October 1999 statement from Dr. Cione is 
cumulative of evidence previously of record.  The statement 
includes the veteran's history and complaint of low back 
pain.  This is well-documented in statements and medical 
records considered at the time of the prior Board decision.  
Dr. Cione's statement offers no other relevant evidence, such 
as physical findings related to the lumbar spine or opinion 
as to etiology of the back complaints.  In that respect, the 
statement is not only cumulative of previously considered 
evidence, but it also does not bear directly and 
substantially on the matter for consideration.  The February 
2000 statement from Dr. Zdyrski includes the veteran's 
description of back injury in service in April 1942 with 
continued complaints thereafter, physical findings indicative 
of a lumbar spine disorder, and a diagnosis of a chronic low 
back condition.  All of this information set forth in Dr. 
Zdyrski's statement is contained in evidence of record at the 
time of the September 1998 Board decision.  Therefore, the 
February 2000 statement is cumulative and not new and 
material. Id.     

In summary, the Board finds that none of the information or 
evidence received since the September 1998 is new and 
material within the meaning of 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108.  


ORDER

As no new and material evidence has been received, the claim 
for service connection for osteoarthritis of the lumbar 
spine, also claimed as spinal or back injury, is not 
reopened.  The appeal is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

